Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Response to Amendments/Arguments
 
Claims 4, 5, 7, 8, 10, 13, 14, 19 and 20 have been canceled; currently claims 1-3, 6, 9, 11, 12 and 15-18 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

Applicant argued in the last paragraph on page 6 of the RCE filed 6/3/2021 that (1)“Lochbichler fails to contemplate detection of a document material by image processing as claimed” and (2) that “Lochbichler does not utilize the document material as a landmark for narrowing a number of document templates for consideration/matching but instead as a Boolean item in identification of a document material.”

However, Regarding (1), Lochbichler discloses in lines 4-8 of paragraph 49 that “…An evaluation unit 14 of the device 1 downstream of the image acquisition unit 13 receives the image data 13-1 and in dependence on an evaluation of the image data 13-1 provides an evaluation result 14-1” and lines 3-5 paragraph 52 that “…the evaluation unit 14 independently determines the adhesion properties based on an evaluation algorithm with reference to the image data 13-1”; these clearly disclose image processing.  Therefore, the argument is not persuasive.

Regarding (2), note that Engstrom teaches using document properties that are landmarks to narrow the universe for selection.  The additional landmark (that is, the sheet material) disclosed by Lochbichler, when combined with the landmarks taught by Engstrom in a manner that would have been obvious to one of ordinary skill in the art  (for example, as one additional entry in Engstrom’s feature vector that comprises landmarks, per paragraph 25), can further narrow the universe.  Therefore, the argument is not persuasive.

Applicant further argued in the first complete paragraph on page 7 that “as set forth in paragraph [0021] of the present application, experiments with the presently claimed embodiments revealed a two to ten time speed boost in document identification over prior solutions while maintaining the same accuracy. There is nothing in the prior art that would suggest such improvements are possible or expected. And certainly if such improvements were possible and expected, such a solution would be available on the market. However, at least of the filing date of the present application, Applicant is not aware of any such solutions and the asserted prior art fails to provide evidence thereof.”

However, the claimed improvement in speed, if true, is a benefit and is not a patentable subject matter.  Paragraph merely asserts improvement but without providing any context, for example, which and how many approaches have been compared.  It is more than conceivable that many approaches in existence at the time of the experiments have not been tried and some of them could have been faster.  Applicant also has not indicated the factors that contributed to the alleged speed improvement, let alone providing any evidence.  The combined invention, being able to narrow the universe of candidates from which to select, can also improve the processing speed.  Therefore, the argument is not persuasive.




Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over APA (Admitted Prior Art of paragraphs 1 and 2 of the instant specification), Engstrom (US 2016/0232428), Chaney et al. (US 5,926,568), Lei et al. (US 2009/0154778) and Lochbichler et al. (US 2016/0176672).

Regarding claim 1, APA discloses:
receiving, for classification (and selection of a document type validation process), a document image comprising pixels;
comparing the document image to document templates (of the selected document template classification group) to classify a document type of the received image;


APA does not expressly disclose the following, which are taught by Engstrom, Chaney, Lei and Lochbichler:
processing the pixels of the document image to identify a plurality of landmarks present therein, a landmark including one or a combination of document properties, (one of which is a document material);
[Engstrom
narrowing a universe of possible document templates for consideration by selecting a document template classification group based on the landmarks identified within the document image, each document classification group formed based on clusters of representative landmarks;
[Engstrom: Figs. 1-3 and paragraphs 27 (“…calculate S104 distance measures between each image of the plurality of stored images by using the only one feature vector”), 29 (“…a clustering algorithm is performed S106 using the calculated distance measures. This results in one or more clusters”), 36 (“FIG. 3 describe by way of example how a matching cluster for the retrieved image 224 may be found”), 41 (“…the step of finding a similar image…may comprise finding a matching cluster by comparing…the additional feature vectors f8 with the filtered feature vectors…for each cluster. The cluster which is chosen as the matching cluster is the cluster where the distance…is the smallest and optionally also below a threshold distance measure”).  Note: that the images are document images is taught by the APA.  Note further that selecting a cluster of the stored images result in a narrower universe; see, especially Fig. 3 and paragraph 39 (“…This narrows down the search for a specific similar image to the images in the matching cluster”)]
a document template classification group is representative of a plurality of document templates, each document template classification group including at least one landmark, each landmark defined by properties of pixels, relations between pixel properties, and classification values that are utilized to perform the selection of the document classification group
Chaney: Col. 12, line 65-Col. 13, line 5 (“…to generate a robust model or template, the present invention employs (1) discrete, sparse set of points, the template sites, which serve as landmarks at which certain image features are to be measured, and (2) the local relations between these sites, template links, which serve to constrain the possible deformations that a template can undergo when it is applied to an image”)]
(that the document is also received) for a selection of a document type validation process;
forwarding the document image and the document type classification to a document type validation process
[Lei: Figs. 2, 3 and paragraphs 41 (“…document object types are used to represent each node within the tree-like data structure…leaf nodes represent specific document types, e.g.,…passport document type object”), 59 (“…host system 20…traversing document identification framework 34 (54)…to identify the unknown document as one of the plurality of document type objects”), 60 (“Upon identifying the unknown document…host system 20 may authenticate the security document based upon the availability of certain security features specific to the particular document type object identified during verification (56)”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify APA with the teachings of Engstrom, Chaney and Lei as set forth above.  The reasons for doing so at least would have been to reduce the computation load, as Engstrom indicates in paragraphs 4 and 5; for the 

The combined invention of APA, Engstrom, Chaney and Lei does not disclose that one of the properties comprising a landmark is document material.  This feature is taught by Lochbichler.  See, Fig. 1 (refs. 5, 13, 14) and paragraphs 5 (“The sheet material for example can be paper sheets, cardboard sheets, coupons, for example banknotes, bills, checks or the like”), 45 (“…The sheet material stack 5 comprises several sheet material pieces 5-1 to 5-n”), 49 (“…image acquisition unit 13…capture an image of the surface 51 of the single sheet material piece 5-1 and to provide corresponding image data 13-1.  An evaluation unit 14 of the device 1 downstream of the image acquisition unit 13 receives the image data 13-1 and in dependence on an evaluation of the image data 13-1 provides an evaluation result 14-1”), 52 (“…evaluation unit 14 determines a type of the sheet material piece 5-1 with reference to the image data 13-1…the example…unit 14 thus determines with reference to the image data 13-1 that the sheet material piece 5-1 is a 5-Euro note”).

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention of APA, Engstrom, Chaney and Lei  by including document material as one of the properties, as taught by Lochbichler.  The 

Regarding claims 2, 3 and 6, APA further discloses:
(claim 2) wherein the document image is of a negotiable document
(claim 3) wherein the negotiable document is a currency note
(claim 6) wherein the self-service terminal is an automated teller machine
[Paragraph 1]

Regarding claim 18, it is similarly analyzed and rejected as per the analysis of claim 1, as well as the Official Notice that using an image device, a data processor and a memory storing instructions so that desired functions can be realized and using a network device to transmit and receive documents were both well known in the art prior to the effective filing date of the claimed invention.  [For example, see Fig. 1 and paragraph 17 (“The device for creating information analysis report according to the invention further includes a web server connected to a network and accepting input of a document to be surveyed from a client connected through the network…”) of the previously applied reference Masuyama et al. (US 2009/0070101).


>>><<<
Claims 9, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over APA, Engstrom (US 2016/0232428), Chaney et al. (US 5,926,568), .

Regarding claim 9, the combined invention of APA, Engstrom Chaney, Lei and Lochbichler discloses all of its limitations, including the limitation that the document  properties comprising a landmark include document material (per the analysis of claim 1) except for the following, which is taught by Rosner:
storing a plurality of document template classification groups each including data defining landmarks present within a respective group of document classification templates that are applied to classify a received document image as a particular document type to select a document validation process to validate a presented document of the received document image
[Col. , lines (“…There is also a need in the art for a variety of document template types from which to choose”); claim 1 (“…displaying a first plurality of selectable items, each selectable item representing a template group comprising a different plurality of related document templates”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Rosner as set forth above.  The reasons for doing so at least would have been for to facilitate the matching of a document to only a subset of templates so as to reduce the computation cost, as one of ordinary skill in the art would have known.

Regarding claim 11, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 2.

Regarding claim 12, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 3.

Regarding claim 15, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 6.

Regarding claim 16, it is similarly analyzed and rejected as per the analysis of claim 9 (base claim) and claim 7 (with the additional reference of Zalevsky et al. (US 2009/0147378) and the corresponding motivation.).

Regarding claim 17 Official Notice is taken that defining the plurality of document template classification groups in the recited manner was well known prior to the effective filing date of the claimed invention in order to cluster templates into groups.




Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Igari et al. (JP 2010039897A)—[Figs. 7 and 11: discloses determining whether a sheet material is a banknote or not]
Jyothi et al. (“Paper currency recognition for color images based on Artificial Neural Network,” International Conference on Electrical, Electronics, and Optimization Techniques, 3-5 March 2016)—[Discloses a method for differentiating four different currencies]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/YUBIN HUNG/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        June 8, 2021